Citation Nr: 0931021	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  08-11 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychological 
disorder, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to 
January 1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2006 by the 
Department of Veteran Affairs (VA) Indianapolis, Indiana 
Regional Office (RO).

The Veteran moved during the pendency of his claim and the 
Nashville, Tennessee RO properly assumed jurisdiction of the 
present claim.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board acknowledges the recent ruling in 
Clemons v. Shinseki, No. 07-558 (Vet. App. Feb. 17, 2009), 
which clarified how the Board should analyze claims for 
posttraumatic stress syndrome and other acquired psychiatric 
disorders.  As emphasized in Clemons, though a Veteran may 
only seek service connection for PTSD, the Veteran's claim 
"cannot be limited only to that diagnosis, but must rather 
be considered a claim for any mental disability that may be 
reasonably encompassed."  Id.  Essentially, the Court found 
that a Veteran does not file a claim to receive benefits only 
for an acquired psychiatric disorder, such as PTSD, but in 
fact makes a general claim for whatever mental condition may 
be afflicting the Veteran.  Nevertheless, in the present 
action all medical evidence of record indicates the Veteran's 
disagnosis with PTSD is related to childhood stressors and 
not military service, and the Veteran does not contend his 
diagnosis is in any way related to his military service.  
Accordingly, the Board finds that this diagnosis does not 
reasonably encompass PTSD and will limit the present issue to 
the Veteran's claim for a psychological disorder, to include 
depression.  

The Veteran is currently seeking service connection for a 
psychological disorder, to include depression.  Essentially, 
the Veteran asserts that his depression resulted from both 
personal and professional stressors that occurred while he 
was on active duty.  

The Board notes that an April 1983 Bar From Reenlistment Form 
indicated that the Veteran's commanding officer felt events 
in the Veteran's "personal life [had] caused a great deal of 
depression."  Additionally a December 1983 General 
Counseling Form indicated that the Veteran was directed to 
seek a mental evaluation.  These records indicate that the 
Veteran may have received mental health treatments while 
stationed in Germany with both the A and B Battery 1/76 Field 
Artillery, 3rd Infantry Division.  Though the Veteran's 
service treatment records have been obtained, psychological 
treatment records are often maintained separate from service 
treatment records.  Accordingly, an effort should be made to 
attempt to obtain the Veteran's mental health treatment 
records from the appropriate repository.  

The Veteran has presented numerous treatment records 
indicating his current diagnosis with a psychological 
disorder, to include depression.  In addition, a February 
2008 VA Psychology Assessment recorded the Veteran's account 
of the onset of depression, in service and diagnosed the 
Veteran with severe recurrent depressive disorder (and other 
psychological disorders).  However, it is unclear whether the 
VA physician related the Veteran's current psychological 
disorder, to include depression, to military service.  As the 
statements of the February 2008 VA physician's are unclear, 
VA's duty to obtain a more definite medical opinion has been 
triggered pursuant to 38 C.F.R. § 3.159(c)(4) (2008).  See 
McLendon v Principi, 20 Vet. App. 79 (2006).  Accordingly, 
the claim must be remanded for the purpose of obtaining such 
an opinion.

The Board also notes that additional relevant evidence may 
exist which has not been obtained.  At the Veteran's July 
2009 hearing, the Veteran's representative indicated that the 
Veteran was recently granted Social Security Administration 
benefits.  Hearing Trans., p. 17.  However, the entire file 
from the Social Security Administration, including the 
medical evidence on which the decision was based, is not of 
record.  Relevant records from a Federal department of agency 
should be obtained, if available.  See 38 C.F.R. 
§ 3.159(c)(2) (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should contact the 
National Personnel Records Center (NPRC), 
or any other appropriate agency, and 
request that it conduct a search for any 
psychiatric/mental health treatment 
records related to the Veteran's in-
service treatment for any psychiatric 
condition while the Veteran was stationed 
in Germany with both the A and B 
Batteries of the 1/76 Field Artillery, 
3rd Infantry Division (A and B Btry 1/76 
FA 3ID).  Efforts to obtain records from 
a Federal department or agency should end 
only if VA concludes that the records 
sought do not exist, that further efforts 
to obtain those records would be futile, 
or where the Federal department or agency 
advises VA that the requested records do 
not exist or the custodian does not have 
them.  Any negative response should be in 
writing, and associated with the claims 
folder.

2.  Obtain from the Social Security 
Administration the records pertinent to 
the Veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  If any of the above 
requested records are shown to be at 
another storage facility, a request 
should be made to the appropriate storage 
facility.  All efforts to obtain the 
records should be fully documented, and 
the facilities must provide a negative 
response if records are not available.

3.  AFTER undertaking the aforementioned 
development, the Veteran should be 
scheduled for a VA examination to 
determine the etiology of any 
psychological disorder.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should record the full history of any 
depressive disorder, including the 
Veteran's own account of the etiology of 
his disability, and specifically comment 
as to the likelihood that any currently 
diagnosed psychiatric disorder is related 
to service, to include both professional 
and personal stressors while the Veteran 
was on active duty.  The examiner should 
provide the reasons and bases for all 
opinions given.

4.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

5.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



